Title: To John Adams from John Hurd, 17 April 1790
From: Hurd, John
To: Adams, John



Sir
Boston Aprl. 17th. 1790

I have the honor of your Excellency’s Favor of the 5th. Currt. & acknowledge myself extremely oblig’d by the kind and friendly manner in which you have receivd & reply’d to my Letter—I was apprehensive that it might not be so directly in the Line of your Office to nominate, or recommend any persons to Appointments under Congress—yet fully perswaded in my mind that a Word from you occasionally might have great avail, & being unknown to the Supreme Executive, I had not Resolution eno’ to make my Application to the President himself.
It is highly satisfactory to me, that if you have opportunity of mentioning my Name, your Report will be much in my favor—that the Number of candidates for Offices is very great—& many have much Merit I make no doubt from wch: Circumstance some Embarrassments may arise.
Doctr. Welsh was kind eno’ to shew me Yr. Excellencys Letter to him, from a hint therein respecting my Friends Governr. Langdon & Judge Livermore. I shall take the Liberty of writing soon to one or other of them on the subject
my old Friend Putnam indeed is no more! I had the pleasure to hear from him a few months before his Death and dare say, he much regretted as well as myself that he ever quitted the Country, where, had he tarry’d he might have appeared among the principal Actors on the stage—But he was too much influenc’d by that Veteran in Toryism Old Brigadr. Ruggles & the Chandler Family—that Party, most of ‘em I believe, especially the Residents in Nova Scotia must be sensible they made a bad Bargain in their politicks—
Nova Scotia has suffered much by the Restraints their Governmt. have laid on the Trade from New England yet very loth to own it—they smuggle considerable or the Borders of the State, and We feel the want of a market for great part of our fresh-provisions & live Stock—
Business in Boston the Winter past has been dull by a general Complaint, a smaller proportion of Navigation than usual, if we may judge by what has been one at the Insurance Offices—& unfortunately more frequent Losses taken place—few Vessells on the Stocks building either in To or out ports—the three federal Ships set up by subscription the year before last, stood long on hand before disposd off our Ship Building Business seems to want a Stimulus from some Quarter to give the Tradesmen of this Town their usual Hilarity—Two fresh Arrivals from London Capts. Scott & Bernard with several other Vessells within the week past seem to give a little spring to Business in Town just now—but Lotterys & speculations in the public Funds have been the cheif Objects of late—many of our speculators will be much disconcerted by the last News from Congress—that the Assumption of the State Debts has receivd a Negative—the price of our Massa: State Consolid. Notes fell immediately one Shilling in the pound, & tis supposd will fall lower—so have we often been battled when our Expectations were raisd to the highest
Your Excellency will please to excuse my lengthy Reply & be assurd that I am with the most cordial Respect and Esteem your very obedt. huml. Servt.

John Hurd